ORDER

PER CURIAM.
Anthony Payne (“Defendant”) appeals from the judgment entered on a jury verdict convicting him of first-degree murder and armed criminal action in connection with the death of Nathaniel Massey. On appeal, he alleges the trial court erred in: (1) overruling his Batson objection to the striking of venireperson Jones; (2) allowing a video of the shooting to be played for the jury over his foundation and chain of custody objections; (3) allowing testimony from a proffered expert to authenticate the video of the shooting; (4) excluding evidence supporting Defendant’s theory of self-defense; ' and (5) overruling his motions for judgment of acquittal at the close of the state’s case and at the close of the evidence. We have reviewed the briefs of the parties and the record on appeal and find that Defendant’s points are without merit.
A full opinion reciting the facts and restating the law would have no precedential value. Therefore, the parties have been furnished with a memorandum which sets forth the facts and reasons for our decision for their information only.
The judgment entered on the jury verdict is affirmed pursuant to Rule 30.25(b).